

EXHIBIT 10.7




Qualcomm Incorporated
2016 Long-Term Incentive Plan















--------------------------------------------------------------------------------




1
WEST\263644091.13

--------------------------------------------------------------------------------




TABLE OF CONTENTSPage
1. Establishment, Purpose and Term of Plan
1
1.1 Establishment
1
1.2 Purpose
1
1.3 Term of Plan
1
2. Definitions and Construction
1
2.1 Definitions
1
2.2 Construction
8
3. Administration
9
3.1 Administration by the Committee
9
3.2 Authority of Officers
9
3.3 Administration with Respect to Insiders
9
3.4 Committee Complying with Section 162(m)
9
3.5 Powers of the Committee
9
3.6 Indemnification
11
3.7 Arbitration
11
3.8 Repricing and Reload Options Prohibited
11
4. Shares Subject to Plan
11
4.1 Aggregate Number of Shares Issuable
11
4.2 Adjustments for Changes in Capital Structure
13
5. Eligibility and Award Limitations
14
5.1 Persons Eligible for Awards
14
5.2 Participation
14
5.3 Incentive Stock Option Limitations
14
5.4 Award Limits
14
6. Terms and Conditions of Options
16
6.1 Exercise Price
16
6.2 Exercisability and Term of Options
16
6.3 Payment of Exercise Price
17
6.4 Effect of Termination of Service
18
6.5 Transferability of Options
18
7. Terms and Conditions of Stock Appreciation Rights
19
7.1 Types of SARs Authorized
19
7.2 Exercise Price
19
7.3 Exercisability and Term of SARs
19
7.4 Deemed Exercise of SARs
19
7.5 Effect of Termination of Service
19
7.6 Nontransferability of SARs
19
8. Terms and Conditions of Restricted Stock Awards
20
8.1 Types of Restricted Stock Awards Authorized
20
8.2 Purchase Price
20

2



--------------------------------------------------------------------------------



8.3 Purchase Period
20
8.4 Vesting and Restrictions on Transfer
20
8.5 Voting Rights; Dividends and Distributions
20
8.6 Effect of Termination of Service
21
8.7 Nontransferability of Restricted Stock Award Rights
21
9. Terms and Conditions of Performance Awards
21
9.1 Types of Performance Awards Authorized
21
9.2 Value of Performance Shares and Performance Units
21
9.3 Establishment of Performance Period, Performance Goals and Performance Award
Formula
21
9.4 Measurement of Performance Goals
22
9.5 Settlement of Performance Awards
23
9.6 Voting Rights; Dividend Equivalent Rights and Distributions
24
9.7 Effect of Termination of Service
24
9.8 Nontransferability of Performance Awards
25
10. Terms and Conditions of Restricted Stock Unit Awards
25
10.1 Grant of Restricted Stock Unit Awards
25
10.2 Vesting
25
10.3 Voting Rights, Dividend Equivalent Rights and Distributions
25
10.4 Effect of Termination of Service
26
10.5 Settlement of Restricted Stock Unit Awards
26
10.6 Nontransferability of Restricted Stock Unit Awards
26
11. Deferred Compensation Awards
27
11.1 Establishment of Deferred Compensation Award Programs
27
11.2 Terms and Conditions of Deferred Compensation Awards
27
12. Other Stock-Based Awards
28
13. Effect of Change in Control
28
13.1 Accelerated Vesting
28
13.2 Assumption or Substitution
29
13.3 Effect of Change in Control on Awards Other Than Options and SARs
29
14. Compliance with Law
30
15. Tax Withholding
30
15.1 Tax Withholding in General
30
15.2 Withholding in Shares
30
16. Amendment or Termination of Plan
30
17. Miscellaneous Provisions
31
17.1 Repurchase Rights
31
17.2 Provision of Information
31
17.3 Rights as Employee, Consultant or Director
31
17.4 Rights as a Stockholder
31
17.5 Fractional Shares
31
17.6 Severability
31

3



--------------------------------------------------------------------------------



17.7 Beneficiary Designation
32
17.8 Awards in Substitution for Awards Granted by Other Companies
32
17.9 Section 409A
33
17.10 Unfunded Obligation
33





-4-



--------------------------------------------------------------------------------




Qualcomm Incorporated
2016 Long-Term Incentive Plan
1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1 Establishment. The Qualcomm Incorporated 2016 Long-Term Incentive Plan (the
“Plan”) was adopted December 7, 2015, and approved by the stockholders of the
Company on March 8, 2016. The amendment and restatement of the Plan as set forth
in this document was adopted by the HR and Compensation Committee of the Board
of Directors of the Company on December 8, 2019, and approved by the
stockholders of the Company on March 10, 2020.
1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s stockholders, and by rewarding such
persons for their services by tying a portion of their total compensation
package to the success of the Company. The Plan seeks to achieve this purpose by
providing for Awards in the form of Options, Stock Appreciation Rights,
Restricted Stock Awards, Performance Shares, Performance Units, Restricted Stock
Units, Deferred Compensation Awards and other Stock-Based Awards as described
below.
1.3 Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, Awards shall not be granted later
than March 8, 2026.
2. DEFINITIONS AND CONSTRUCTION.
2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
a. “2006 LTIP” means the QUALCOMM Incorporated 2006 Long-Term Incentive Plan.
b. “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S8 under the Securities Act.
c. “Award” means any Option, SAR, Restricted Stock Award, Performance Share,
Performance Unit, Restricted Stock Unit, Deferred Compensation Award or other
Stock-Based Award granted under the Plan.
-1-

--------------------------------------------------------------------------------



d. “Award Agreement” means a written agreement (which may be in electronic form)
between the Company and a Participant setting forth the terms, conditions and
restrictions of the Award granted to the Participant.
e. “Board” means the Board of Directors of the Company.
f. A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a Transaction described in Section 2.1(bb)(iii),
the corporation or other business entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be. The Board shall determine in
its discretion whether multiple sales or exchanges of the voting securities of
the Company or multiple Ownership Change Events are related. Notwithstanding the
preceding sentence, a Change in Control shall not include a Spinoff Transaction.
In addition, a “Change in Control” shall occur in the event that individuals
who, as of December 20, 2017, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to December 20,
2017, whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board (such Change in Control, a “Board Change in Control”).
g. “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
h. “Committee” means the HR and Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers. The Committee shall have the exclusive authority to
administer the Plan and shall have all of the powers granted herein, including,
without limitation, the power to amend or terminate the Plan at any time,
subject to the terms of the Plan and any applicable limitations imposed by law.
i. “Company” means Qualcomm Incorporated, a Delaware corporation, or any
Successor.
j. “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company.
k. “Deferred Compensation Award” means an Award of Stock Units granted to a
Participant pursuant to Section 11 of the Plan.
l. “Director” means a member of the Board or of the board of directors of any
Participating Company.
m.“Disability” means the Participant has been determined by the long-term
disability insurer of the Participating Company Group as eligible for disability
benefits under the long-term
-2-

--------------------------------------------------------------------------------



disability plan of the Participating Company Group or the Participant has been
determined eligible for Supplemental Security Income benefits by the Social
Security Administration of the United States of America; provided, however that
with respect to a Nonemployee Director, “Disability” means the Participant has
been determined eligible for Supplemental Security Income benefits by the Social
Security Administration of the United States of America and also means the
inability of the Participant, in the opinion of a qualified physician acceptable
to the Company, to perform the duties of the Participant’s position with the
Participating Company Group because of sickness or other physical or mental
incapacity. Notwithstanding the foregoing, the Committee may specify a different
definition of Disability in any Award Agreement.
n. “Dividend Equivalent” means a credit provided by the Plan, a Full-Value Award
or a Deferred Compensation Award, to reflect an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by such
Award. No Dividend Equivalent credits shall be credited or paid with respect to
any Option or SAR.
o. “Employee” means any person treated as an employee (including an Officer or a
member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to cause a Nonemployee Director to be an
Employee for purposes of the Plan. The Company shall determine in good faith and
in the exercise of its discretion whether an individual has become or has ceased
to be an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
rights, if any, under the Plan, all such determinations by the Company shall be
final, binding and conclusive, notwithstanding that the Company or any court of
law or governmental agency subsequently makes a contrary determination.
p. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
q. “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
i.Except as otherwise determined by the Committee as permitted under this
Section 2.1(q), if, on such date, the Stock is listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be the closing price of a share of Stock as quoted on such national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable, and, if there is no such closing price on the date
of determination, the Fair Market Value of a share of Stock under this Section
2.1(q)(i) shall be the closing price of a share of Stock on the next trading day
following the day of determination.
ii.Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the closing, high, low or
average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day, the
next succeeding trading day or an average determined over a period of trading
days; provided, however, that, for purposes of determining the exercise price of
Options (under Section 6.1) or SARs (under Section 7.2), the Fair Market Value
shall not be less than the Fair
-3-

--------------------------------------------------------------------------------



Market Value determined under Section 2.1(q)(i). The Committee may vary its
method of determination of the Fair Market Value as provided in this Section for
different purposes under the Plan.
iii.If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
r. “Full-Value Award” means any Restricted Stock Award, Restricted Stock Unit,
Stock Unit, Performance Award, and Stock-Based Award based on the full value of
shares of Stock under this Plan.
s. “Good Reason” For purposes of all Award Agreements under the Plan for all
Awards granted to Participants who are participants in the Qualcomm Incorporated
Non-Executive Officer Change in Control Severance Plan, the definition of Good
Reason that shall apply following a Change in Control that occurs pursuant to
the last sentence of the definition of Change in Control, shall be the
definition of Good Reason in the Qualcomm Incorporated Non-Executive Officer
Change in Control Severance Plan; provided that if a subsequent Change in
Control occurs that is not a Board Change in Control, then the definition of
Good Reason in the applicable Award Agreement shall apply following such
subsequent Change in Control.
t. “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
u. “Insider” means an Officer, a Director or any other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.
v. “Non-Control Affiliate” means any entity in which any Participating Company
has an ownership interest and which the Committee shall designate as a
Non-Control Affiliate.
w.“Nonemployee Director” means a Director who is not an Employee.
x. “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.
y. “Officer” means any person designated by the Board as an officer of the
Company.
z. “Option” means an Award that provides the right to purchase Stock at a stated
price for a specified period of time granted to a Participant pursuant to
Section 6 of the Plan. An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.
aa.“Option Expiration Date” means the date of expiration of the Option’s term as
set forth in the Award Agreement.
bb.An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the
-4-

--------------------------------------------------------------------------------



Company is a party; (iii) the sale, exchange, or transfer of all or
substantially all, as determined by the Board in its discretion, of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.
bc.“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
bd.“Participant” means any eligible person who has been granted one or more
Awards.
be.“Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
bf.“Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
bg.“Performance Award” means an Award of Performance Shares or Performance
Units.
bh.“Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 9.3 of the Plan which
provides the basis for computing the amount payable pursuant to a Performance
Award at one or more threshold levels of attainment of the applicable
Performance Goal(s) measured as of the end of the applicable Performance Period.
bi.“Performance Goal” means a performance goal established by the Committee
pursuant to Section 9.3 of the Plan.
bj.“Performance Period” means a period established by the Committee pursuant to
Section 9.3 of the Plan at the end of which one or more Performance Goals are to
be measured.
bk.“Performance Share” means an Award granted to a Participant pursuant to
Section 9 of the Plan which provides for a payment of Shares (or cash equal to
the Fair Market Value of Shares) based on satisfaction of Performance Goals
established by the Committee pursuant to Section 9.
bl.“Performance Unit” means any Award granted to a Participant pursuant to
Section 9 of the Plan which provides for the payment of cash based on the
satisfaction of Performance Goals established by the Committee pursuant to
Section 9, including but not limited to the Company’s Annual Cash Incentive
Plan.
bm.“Restricted Stock Award” means an Award of Restricted Stock.
bn.“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 10 of the Plan, to receive a share of Stock or cash on a date determined
in accordance with the provisions of Section 10 and the Participant’s Award
Agreement.
bo.“Restriction Period” means the period established in accordance with
Section 8.4 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.
-5-

--------------------------------------------------------------------------------



bp.“Rule 16b-3” means Rule 16b3 under the Exchange Act, as amended from time to
time, or any successor rule or regulation.
bq.“SAR” or “Stock Appreciation Right” means an Award representing, for each
share of Stock subject to such SAR, a right granted to a Participant pursuant to
Section 7 of the Plan to receive payment in any combination of shares of Stock
or cash of an amount equal to the excess, if any, of the Fair Market Value of a
share of Stock on the date of exercise of the SAR over the exercise price.
br.“Section 162(m)” means Section 162(m) of the Code.
bs.“Securities Act” means the Securities Act of 1933, as amended.
bt.“Service” means
(i) a Participant’s employment or service with the Participating Company Group,
whether in the capacity of an Employee, a Director or a Consultant. A
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to the
Participating Company Group or a change in the Participating Company for which
the Participant renders such Service, provided that there is no interruption or
termination of the Participant’s Service. Furthermore, only to such extent as
may be provided by the Company’s leave policy, a Participant’s Service with the
Participating Company Group shall not be deemed to have terminated if the
Participant takes any military leave, sick leave, or other leave of absence
approved by the Company. Notwithstanding the foregoing, a leave of absence shall
be treated as Service for purposes of vesting only to such extent as may be
provided by the Company’s leave policy. The Participant’s Service shall be
deemed to have terminated either upon an actual termination of Service or upon
the entity for which the Participant performs Service ceasing to be a
Participating Company; except, and only for purposes of this Plan, if the entity
for which Participant performs Service is a Subsidiary Corporation and ceases to
be a Participating Company as a result of the distribution of the voting stock
of such Subsidiary Corporation to the stockholders of the Company, Service shall
not be deemed to have terminated as a result of such distribution. Subject to
the foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.
(ii) Notwithstanding any other provision of this Section, a Participant’s
Service shall not be deemed to have terminated merely because the Participating
Company for which the Participant renders Service ceases to be a member of the
Participating Company Group by reason of a Spinoff Transaction, nor shall
Service be deemed to have terminated upon resumption of Service from the Spinoff
Company to a Participating Company. For all purposes under this Plan, and only
for purposes of this Plan, a Participant’s Service shall include Service,
whether in the capacity of an Employee, Director or a Consultant, for the
Spinoff Company provided a Participant was employed by the Participating Company
Group immediately prior to the Spinoff Transaction.
In the event that the Participating Company for which Participant renders
Service ceases to be a member of the Participating Company Group by reason of a
Spinoff Transaction, the Company shall have the authority to impose any
restrictions, including but not limited to, with respect to the method of
payment of the exercise price of the
-6-

--------------------------------------------------------------------------------



Options held by such individuals, if the Company determines that such
restrictions are necessary to comply with applicable local laws.
Further, notwithstanding the foregoing, if the Participant resides outside the
United States and the Participating Company for which the individual renders
Service ceases to be a member of the Participating Company Group by reason of a
Spinoff Transaction, the Company may consider such individual to have terminated
his or her Service if it determines that there are material adverse tax,
securities law or other regulatory consequences to the Participant, the Company
or the former Participating Company as a result of the Spinoff Transaction. In
this circumstance, the Company will, in its discretion, (i) equitably adjust the
Participant’s Option to ensure that he or she maintains equivalent Option rights
over the shares of common stock of the Spinoff Company for which he or she is
employed following the Spinoff Transaction, or (ii) determine that the
Participant’s Options shall fully vest and be fully exercisable and shall
terminate if not exercised prior to such Spinoff Transaction or (iii) take any
other action that, in its discretion, does not impair the rights of such
Participant with respect to the Option.
bu.“Spinoff Company” means a Participating Company which ceases to be such as a
result of a Spinoff Transaction.
bv.“Spinoff Transaction” means a transaction in which the voting stock of an
entity in the Participating Company Group is distributed to the stockholders of
a parent corporation as defined by Section 424(e) of the Code, of such entity.
bw.“Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2 of the Plan.
bx.“Stock-Based Award” means any Award that is valued in whole or in part by
reference to, or is otherwise based on, the Stock, including dividends on the
Stock, but not limited to those Awards described in Sections 6 through 11 of the
Plan.
by.“Stock Unit” means an Award granted to a Participant pursuant to Section 11
of the Plan to receive a share of Stock or cash on a date determined in
accordance with the provisions of Section 11 and the Participant’s Award
Agreement.
bz.“Subsidiary Corporation” means any present or future “subsidiary corporation”
of the Company, as defined in Section 424(f) of the Code.
baa.“Successor” means a corporation into or with which the Company is merged or
consolidated or which acquires all or substantially all of the assets of the
Company and which is designated by the Board as a Successor for purposes of the
Plan.
bab.“Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
bac.“Vesting Conditions” mean those conditions established in accordance with
Section 8.4 or Section 10.2 of the Plan prior to the satisfaction of which
shares subject to a
-7-

--------------------------------------------------------------------------------



Restricted Stock Award or Restricted Stock Unit Award, respectively, remain
subject to forfeiture or a repurchase option in favor of the Company upon the
Participant’s termination of Service.
2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
3. ADMINISTRATION.
3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.
3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election.
3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.
3.4 Committee Complying with Section 162(m). While the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award which might reasonably be anticipated to result
in the payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to
Section 162(m).
3.5 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;
(b) to determine the type of Award granted and to designate Options as Incentive
Stock Options or Nonstatutory Stock Options;
(c ) to determine the Fair Market Value of shares of Stock or other property;
(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability, vesting and payment of any Award or any shares acquired pursuant
thereto, (v) the Performance Award Formula, Performance Goals and
-8-

--------------------------------------------------------------------------------



Performance Period applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;
(e) to determine whether an Award will be settled in shares of Stock, cash, or
in any combination thereof;
(f) to authorize, establish or approve one or more forms of Award Agreement;
(g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto, except as provided in Section 3.8 (Repricing and Reload
Options Prohibited) and Section 5.4(b) (Vesting Requirements);
(h) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service except as provided in
Section 5.4(b) (Vesting Requirements);
(i) without the consent of the affected Participant and notwithstanding the
provisions of any Award Agreement to the contrary, to unilaterally substitute at
any time a Stock Appreciation Right providing for settlement solely in shares of
Stock in place of any outstanding Option, provided that such Stock Appreciation
Right covers the same number of shares of Stock and provides for the same
exercise price (subject in each case to adjustment in accordance with
Section 4.2) as the replaced Option, does not violate Section 3.8 (Repricing and
Reload Options Prohibited) and otherwise provides substantially equivalent terms
and conditions as the replaced Option, as determined by the Committee;
(j) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;
(k) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law;
(l) to establish required holding periods for Stock acquired pursuant to Awards;
and
(m) to the extent permitted by applicable law, to delegate to any proper officer
or officers the authority to grant, amend, modify, extend, cancel or renew one
or more Awards, without further approval of the Committee, to any person
eligible pursuant to Section 5, other than a person who, at the time of such
grant, is an Insider; provided, however, that each such Award shall be subject
to the terms and conditions of the appropriate standard form of Award Agreement
authorized, established or approved by the Committee and shall conform to the
provisions of the Plan and such other guidelines as shall be established from
time to time by the Committee.
3.6 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, members of the Board or the Committee and any
officers or employees of the Participating
-9-

--------------------------------------------------------------------------------



Company Group to whom authority to act for the Board, the Committee or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.
3.7 Arbitration. Any dispute or claim concerning any Awards granted (or not
granted) pursuant to this Plan and any other disputes or claims relating to or
arising out of the Plan shall be fully, finally and exclusively resolved by
binding arbitration conducted pursuant to the Commercial Arbitration Rules of
the American Arbitration Association in San Diego, California. By accepting an
Award, Participants and the Company waive their respective rights to have any
such disputes or claims tried by a judge or jury.
3.8 Repricing and Reload Options Prohibited. Except as provided in Section 4.2
(Adjustments for Changes in Capital Structure), the Company may not, without
obtaining stockholder approval: (a) amend or modify the terms of any outstanding
Option or SAR to reduce the exercise price of such outstanding Option or SAR;
(b) cancel, exchange or permit or accept the surrender of any outstanding Option
or SAR in exchange for an Option or SAR with an exercise price that is less than
the exercise price of the original Option or SAR; or (c) cancel, exchange or
permit or accept the surrender of any outstanding Option or SAR in exchange for
any other Award, cash or other securities for purposes of repricing such Option
or SAR. No Option may be granted to any Participant on account of the use of
Stock by the Participant to exercise a prior Option.
4. SHARES SUBJECT TO PLAN.
4.1 Aggregate Number of Shares Issuable.
(a) Basic Limitation. The Stock issuable under the Plan shall be authorized but
unissued Shares. Subject to the Share Count provisions of Section 4.1(b) and
adjustment pursuant to Section 4.2, the aggregate number of shares of Stock that
may be issued pursuant to Awards granted under the Plan on and after the date of
the 2020 Annual Meeting shall be 93,481,095 shares of Stock, reduced by one (1)
share of Stock subject to any Option or SAR, and two (2) shares of Stock subject
to any Full Value Award, that is granted after December 1, 2019, and prior to
the date of the 2020 Annual Meeting.
(b) Share Count.
(i) Shares issued pursuant to Awards under the Plan that are Full-Value Awards
will count against the shares of Stock available for issuance under the Plan as
two (2) shares of Stock for every one (1) share of Stock issued in connection
with the Award.
(ii) Shares of Stock issued pursuant to the exercise of Options or SARs will
count against the shares of Stock available for issuance under the Plan as one
(1) share of Stock for every
-10-

--------------------------------------------------------------------------------



one (1) share to which such exercise relates. For purposes of clarity, the total
number of shares of Stock subject to Options or SARs that are exercised and
settled in Stock, shall be counted in full on a one-for-one basis against the
number of shares of Stock available for issuance under the Plan, regardless of
the number of shares of Stock actually issued upon settlement of the SARs or
Options, and any shares of Stock that are exchanged by a Participant or withheld
by the Company as full or partial payment of the exercise price of any Option or
SAR, and any shares of Stock that are exchanged or withheld by the Company or
any member of the Participating Company Group to satisfy any tax withholding or
payment obligations related to any Option or SAR, shall not be available for
subsequent Awards under the Plan.
(iii) If Awards are settled in cash, the Stock that would have been issued had
there been no cash settlement shall not be counted against the number of shares
of Stock available for issuance under the Plan.
(iv) Stock that is subject to Awards that are forfeited, terminated, cancelled,
not earned due to any performance goal that is not met or that otherwise fail to
vest or are reacquired by the Company, shall again be available for Awards under
the Plan; provided that any one (1) share of Stock subject to any such Award
that is a Full-Value Award shall be credited as two (2) shares of Stock when
determining the number of shares of Stock available for issuance under the Plan.
(v) Stock exchanged by a Participant or withheld by the Company or any member of
the Participating Company Group to satisfy the minimum tax withholding or
payment obligations related to any Full-Value Award shall again be available for
issuance under the Plan; provided that any one (1) share of Stock so exchanged
or withheld in connection with any Full-Value Award shall be credited as two (2)
shares of Stock when determining the number of shares of Stock available for
issuance under the Plan. Notwithstanding anything in the Plan to the contrary,
any shares of Stock exchanged or withheld by the Company or any member of the
Participating Company Group to satisfy any tax withholding or payment
obligations in excess of the minimum statutory rate with respect to any Full
Value Award shall not again be available for issuance under the Plan.
(vi) Notwithstanding anything to the contrary contained herein, for purposes of
clarity: (1) any Stock that is tendered (by attestation or otherwise) or
exchanged by a Participant or withheld by the Company (by net exercise or other
means) as full or partial payment of the exercise price of any Option or SAR
shall not be available for subsequent Awards under the Plan; (2) Stock exchanged
by a Participant or withheld by the Company or any member of the Participating
Company Group to satisfy the tax withholding or tax payment obligations related
to any Option or SAR shall not be available for subsequent Awards under the
Plan; (3) shares of Stock that are purchased or repurchased by the Company with
Option proceeds shall not be available for subsequent Awards under the Plan; and
(4) all shares of Stock covered by an SAR, to the extent that it is exercised
and settled in shares of Stock, and whether or not shares of Stock are actually
issued to the Participant upon exercise of the SAR, shall be considered issued
or transferred pursuant to the Plan.
4.2 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company and the requirements of Sections 409A and 424
of the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has an effect on the Fair Market
Value of shares of Stock,
-11-

--------------------------------------------------------------------------------



appropriate adjustments shall be made in the number and kind of shares subject
to the Plan and to any outstanding Awards, in the Award limits set forth in
Section 5.4, and in the exercise or purchase price per share under any
outstanding Award in order to prevent dilution or enlargement of Participants’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the shares which are
of the same class as the shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
adjustment made pursuant to this Section may include the unilateral amendment of
outstanding Options to provide that such Options are exercisable for New Shares.
In the event of any such amendment, the number of shares subject to, and the
exercise price per share of, the outstanding Awards shall be adjusted in a fair
and equitable manner as determined by the Board or the Committee, in its sole
discretion, and subject to the requirements of Sections 409A and 424 of the Code
to the extent applicable. Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. The
Committee shall also make such adjustments pursuant to this Section in the terms
of any Award to reflect, or related to, such changes in the capital structure of
the Company or distributions in a fair and equitable manner as determined by the
Committee, in its sole discretion, including modification of Performance Goals,
Performance Award Formulas and Performance Periods. The adjustments determined
by the Committee pursuant to this Section shall be final, binding and
conclusive.
5. ELIGIBILITY AND AWARD LIMITATIONS.
5.1Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors. For purposes of the foregoing sentence, “Employees,”
“Consultants” and “Directors” shall include prospective Employees, prospective
Consultants and prospective Directors to whom Awards are offered to be granted
in connection with written offers of an employment or other service relationship
with the Participating Company Group; provided, however, that no Stock subject
to any such Award shall vest, become exercisable or be issued prior to the date
on which such person commences Service.
5.2Participation. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.
5.3Incentive Stock Option Limitations.
(i) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.
(ii) Fair Market Value Limitation. To the extent that Options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any
-12-

--------------------------------------------------------------------------------



calendar year for stock having a Fair Market Value greater than One Hundred
Thousand Dollars ($100,000), the portion of such Options which exceeds such
amount shall be treated as Nonstatutory Stock Options. For purposes of this
Section, Options designated as Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
stock shall be determined as of the time the Option with respect to such stock
is granted. If the Code is amended to provide for a limitation different from
that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code. If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Upon exercise, shares
issued pursuant to each such portion shall be separately identified.
5.4Award Limits.
(a)Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options is 90,000,000 shares.
(b)Vesting Requirements. Notwithstanding anything in the Plan to the contrary,
all Full-Value Awards (including but not limited to Performance Awards), Options
and SARs shall vest or become exercisable no earlier than twelve (12) months
from the date on which such Award is granted, except for the Committee’s
discretion to provide for accelerated vesting or exercisability in connection
with death, Disability, retirement, termination of Service without cause or a
Change in Control in the terms of an Award or otherwise, and except that up to
five percent (5%) of the aggregate number of shares of Stock authorized for
issuance under the Plan may be issued pursuant to Full-Value Awards, Options and
SARs without regard to the Service vesting and exercisability requirements of
this Section 5.4(b).
(c) Section 162(m) Award Limits. The following limits shall apply to the grant
of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).
(i) Options and SARs. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than 3,000,000
shares of Stock reserved for issuance under the Plan.
(ii) Restricted Stock and Restricted Stock Unit Awards. Subject to adjustment as
provided in Section 4.2, no Employee shall be granted within any fiscal year of
the Company one or more Restricted Stock Awards or Restricted Stock Unit Awards,
subject to Vesting Conditions based on the attainment of Performance Goals, for
more than 2,000,000 shares of Stock reserved for issuance under the Plan.
(iii) Performance Awards. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company (1) Performance
Shares which could result in such Employee receiving pursuant to such
Performance Shares more than 2,000,000 shares of Stock reserved for issuance
under the Plan, or (2) Performance Units
-13-

--------------------------------------------------------------------------------



which could result in such Employee receiving pursuant to such Performance Units
more than $10,000,000.
(d) Limitation on Nonemployee Director Compensation. Notwithstanding any other
provision of the Plan to the contrary, the sum of (i) the aggregate grant date
fair value (computed as of the date of grant in accordance with applicable
financial accounting rules) of all Awards granted, plus (ii) the total amount
payable in cash, for any calendar year to any individual for services rendered
as a Nonemployee Director in that year shall not exceed $650,000 for any
individual serving as a Nonexecutive Chair or Lead Independent Director for any
portion of that calendar year and $500,000 for any other Nonemployee Director;
provided, however, that such limitation shall not apply to compensation payable
to any individual for service as an Employee or Consultant or to any
compensation that the Board determines is for special services or services
beyond those required in the regular course of the duties of a Nonemployee
Director.
6.Terms and Conditions of Options.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby and including such terms and conditions as the
Committee shall from time to time establish, subject to the provisions of the
Plan.
6.1.Exercise Price. The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.
6.2.Exercisability and Term of Options.
(a) Option Vesting and Exercisability. Options shall be exercisable at such time
or times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such Option; provided, however,
that (i) no Option shall be vested or exercisable prior to the date allowable
under Section 5.4(b), (ii) no Option shall be exercisable after the expiration
of ten (10) years after the effective date of grant of such Option, (iii) no
Incentive Stock Option granted to a Ten Percent Owner shall be exercisable after
the expiration of five (5) years after the effective date of grant of such
Option, and (iv) no Option offered or be granted to a prospective Employee,
prospective Consultant or prospective Director may become exercisable prior to
the date on which such person commences Service. Subject to the foregoing,
unless otherwise specified by the Committee in the grant of an Option, any
Option granted hereunder shall terminate ten (10) years after the effective date
of grant of the Option, unless earlier terminated in accordance with its
provisions, or the terms of the Plan.
(b)Participant Responsibility for Exercise of Option. Each Participant is
responsible for taking any and all actions as may be required to exercise any
Option
-14-

--------------------------------------------------------------------------------



in a timely manner, and for properly executing any documents as may be required
for the exercise of an Option in accordance with such rules and procedures as
may be established from time to time, provided, however, that the Committee may
(but is not required to) include in any Award Agreement such provisions (if any)
for automatic exercise of Options upon expiration or termination as it deems
appropriate. By accepting an Award Agreement for an Option, a Participant
acknowledges that information regarding the procedures and requirements for the
exercise of any Option is available upon such Participant’s request. The Company
shall have no duty or obligation to notify any Participant of the expiration
date of any Option.
6.3.Payment of Exercise Price.
(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) provided that the Participant is an Employee, and
not an Officer or Director (unless otherwise not prohibited by law, including,
without limitation, any regulation promulgated by the Board of Governors of the
Federal Reserve System) and in the Company’s sole and absolute discretion at the
time the Option is exercised, by delivery of the Participant’s promissory note
in a form approved by the Company for the aggregate exercise price, provided
that, if the Company is incorporated in the State of Delaware, the Participant
shall pay in cash that portion of the aggregate exercise price not less than the
par value of the shares being acquired to the extent required by Delaware law,
(iv) by net exercise whereby the Company will, at the time of exercise, reduce
the number of shares of Stock otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate exercise price for the shares of
Stock with respect to which the Option is exercised and the Participant shall
pay to the Company in cash at the time of exercise the remaining balance of such
aggregate exercise  price not satisfied by such reduction in the number of whole
shares of Stock to be issued, (v) by such other consideration as may be approved
by the Committee from time to time to the extent permitted by applicable law, or
(vi) by any combination thereof. The Committee may at any time or from time to
time grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration.
(b)Limitations on Forms of Consideration.
(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s Stock.
(ii) Payment by Promissory Note. No promissory note shall be permitted if the
exercise of an Option using a promissory note would be a violation of any law.
Any permitted promissory note shall be on such terms as the Committee shall
determine. The Committee shall have the authority to permit or require the
Participant to secure any promissory note used to exercise an Option with the
shares of Stock acquired upon the exercise of the Option or with other
collateral acceptable to the Company. Unless otherwise provided by the
Committee, if the Company at any time is subject to any regulations promulgated
by the Board of Governors
-15-

--------------------------------------------------------------------------------



of the Federal Reserve System or any law or regulation of any other governmental
entity affecting the extension of credit in connection with the Company’s
securities, any promissory note shall comply with such applicable regulations,
and the Participant shall pay the unpaid principal and accrued interest, if any,
to the extent necessary to comply with such applicable regulations.
6.4.Effect of Termination of Service.
(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee, an
Option shall be exercisable after a Participant’s termination of Service only
during the applicable time periods provided in the Award Agreement.
(b)Extension if Exercise Prevented by Law. Notwithstanding the foregoing, unless
the Committee provides otherwise in the Award Agreement, if the exercise of an
Option within the applicable time periods is prevented by the provisions of
Section 14 below, the Option shall remain exercisable until three (3) months (or
such longer period of time as determined by the Committee, in its discretion)
after the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.
(c)Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods of shares acquired upon
the exercise of the Option would subject the Participant to suit under
Section 16(b) of the Exchange Act, the Option shall remain exercisable until the
earliest to occur of (i) the tenth (10th) day following the date on which a sale
of such shares by the Participant would no longer be subject to such suit,
(ii) the one hundred and ninetieth (190th) day after the Participant’s
termination of Service, or (iii) the Option Expiration Date.
6.5.Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. Prior to the issuance of shares of Stock upon
the exercise of an Option, the Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable to a family member
pursuant to a gift, pursuant to a domestic relations order, or to an entity in
which more than fifty (50) percent of the voting interests are owned by family
members (or the Participant) in exchange for an interest in that entity, subject
to the applicable limitations set forth in the General Instructions to Form S8
Registration Statement under the Securities Act. For purposes of this Section,
“family member” includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty (50) percent of the beneficial interest, a foundation in which these
persons (or the Participant) control the management of assets, and any other
entity in which these persons (or the Participant) own more than fifty (50)
percent of the voting interests.
7.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.
-16-

--------------------------------------------------------------------------------



Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award and including such terms and
conditions as the Committee shall from time to time establish, subject to the
provisions of the Plan.
7.1Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
7.2Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.
7.3Exercisability and Term of SARs.
(a)Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option.
(b)Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that (i) no Freestanding SAR shall be vested or exercisable prior to the date
allowable under Section 5.4(b), and (ii) no Freestanding SAR shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such SAR.
7.4Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.
7.5Effect of Termination of Service. Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee in
the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only as provided in the
Award Agreement.
7.6Nontransferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. Prior to the exercise of an SAR, the SAR shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.
8.TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.
-17-

--------------------------------------------------------------------------------



Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award and including such terms and
conditions as the Committee shall from time to time establish, subject to the
provisions of the Plan.
8.1.Types of Restricted Stock Awards Authorized. Restricted Stock Awards may or
may not require the payment of cash compensation for the Stock. Restricted Stock
Awards may be granted upon such conditions as the Committee shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals described in Section 9.4. If either the grant of a Restricted Stock Award
or the lapsing of the Restriction Period is to be contingent upon the attainment
of one or more Performance Goals, the Committee shall follow procedures
substantially equivalent to those set forth in Sections 9.3 through 9.5(a).
8.2.Purchase Price. The purchase price, if any, for shares of Stock issuable
under each Restricted Stock Award and the means of payment shall be established
by the Committee in its discretion.
8.3.Purchase Period. A Restricted Stock Award requiring the payment of cash
consideration shall be exercisable within a period established by the Committee;
provided, however, that no Restricted Stock Award granted to a prospective
Employee, prospective Consultant or prospective Director may become exercisable
prior to the date on which such person commences Service.
8.4.Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may be made subject to Vesting Conditions based upon the
satisfaction of Service requirements, conditions, restrictions or performance
criteria, including, without limitation, Performance Goals as described in
Section 9.4, as shall be established by the Committee and set forth in the Award
Agreement evidencing such Award. During any Restriction Period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, such shares may not be sold, exchanged, transferred, pledged,
assigned or otherwise disposed of other than as provided in the Award Agreement
or as provided in Section 8.7. Upon request by the Company, each Participant
shall execute any agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder.
8.5.Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares to the extent specified by the
Committee, provided that no dividends or distributions shall be paid on shares
of Stock subject to Vesting Conditions except to the extent that such Vesting
Conditions are satisfied. In the event of a dividend or distribution paid in
shares of Stock or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.2, any and all new,
substituted or additional securities or other property to which the Participant
is entitled by reason of the Participant’s Restricted Stock Award shall be
immediately subject to the same Vesting Conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.
8.6.Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Award and set forth in the Award Agreement,
if a Participant’s
-18-

--------------------------------------------------------------------------------



Service terminates for any reason, whether voluntary or involuntary (including
the Participant’s death or Disability), then the Participant shall forfeit to
the Company any shares acquired by the Participant pursuant to a Restricted
Stock Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service in exchange for the payment of the purchase
price, if any, paid by the Participant. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.
8.7.Nontransferability of Restricted Stock Award Rights. Prior to the issuance
of shares of Stock pursuant to a Restricted Stock Award, rights to acquire such
shares shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
the laws of descent and distribution. All rights with respect to a Restricted
Stock Award granted to a Participant hereunder shall be exercisable during his
or her lifetime only by such Participant or the Participant’s guardian or legal
representative.
9.TERMS AND CONDITIONS OF PERFORMANCE AWARDS.
Performance Awards shall be evidenced by Award Agreements which include such
terms and conditions as the Committee shall from time to time establish, subject
to the provisions of the Plan.
9.1Types of Performance Awards Authorized. Performance Awards may be in the form
of either Performance Shares or Performance Units.
9.2Value of Performance Shares and Performance Units. The final value payable to
the Participant in settlement of a Performance Award will be determined on the
basis of the applicable Performance Award Formula as provided in Section 9.5.
9.3Establishment of Performance Period, Performance Goals and Performance Award
Formula. In granting each Performance Award, the Committee shall establish in
writing the applicable Performance Period, Performance Award Formula and one or
more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. To the extent
compliance with the requirements under Section 162(m) with respect to
“performance-based compensation” is desired, the Committee shall establish the
Performance Goal(s) and Performance Award Formula applicable to each Performance
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula shall not be
changed or modified during the Performance Period except to the extent permitted
under the requirements of Code Section 162(m) with respect to “performance based
compensation” or to the extent compliance with such requirements is not desired.
The Company shall notify each Participant granted a Performance Award of the
terms of such Award, including the Performance Period, Performance Goal(s) and
Performance Award Formula.
9.4Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with
-19-

--------------------------------------------------------------------------------



respect to one or more measures of business or financial performance (each, a
“Performance Measure”), subject to the following:
(a) Performance Measures. Performance Measures may be one or more of the
following, as determined by the Committee: revenues; average selling price;
average unit costs; excess and obsolete inventory costs; cost of revenues; gross
profit; gross margin; research and development expenses; selling, marketing and
general and administrative expenses; operating expenses; operating income;
operating margin; contribution margin; earnings before any one or more of
stock-based compensation expense, interest expense, interest and dividend
income, taxes and depreciation and amortization; net income; earnings per share;
cost reductions or savings; stock price; economic value added; operating cash
flow; free cash flow; return on capital, which includes return on invested
capital; compound annual growth rate; return on stockholders’ equity; total
stockholder return; return on assets; balance of cash, cash equivalents and
marketable securities; design wins; product launch; product quality;
establishing relationships with commercial entities with respect to marketing,
distribution and sale of the Company’s products; supply chain achievements;
customer satisfaction; customer service; customer/ licensee reporting
compliance; employee satisfaction; employee retention; leadership evaluation;
completion of identified project(s); completion of a joint venture or corporate
transaction; financing or other capital raising transactions (including sales of
the Company’s debt or equity); forecast accuracy, including demand or total
addressable opportunities accuracy; regulatory achievements, including
submitting or filing application or other documents with regulatory authorities
or receiving approval of any such application or other documents and passing
preapproval inspections; brand reputation; market share; and such other measures
as determined by the Committee consistent with this Section 9.4(a) and Code
Section 162(m). A Performance Measure may be measured on an objective and
pre-established basis in absolute terms, in relative terms (including but not
limited to, the passage of time or period to period comparisons and/or against
other companies or financial metrics), on a per share and/or share per capita
basis, against the performance of the Company as a whole or against particular
entities, segments, operating or business units, regional operations or
segments, or products of the Company, in accordance with accounting principles
generally accepted in the United States (“GAAP”) and/or other objective and
pre-established principles which are not in accordance with GAAP), and/or on a
pre-tax or after-tax basis. The Committee may provide for exclusion of the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including but not limited to: restructurings,
discontinued operations, extraordinary items, and other unusual, infrequently
occurring or non-recurring charges or events, asset write-downs, litigation or
claim judgments or settlements, acquisitions or divestitures, reorganization or
change in the corporate structure or capital structure of the Company, an event
either not directly related to the operations of the Company, Participating
Company, division, business segment or business unit or not within the
reasonable control of management, foreign exchange gains and losses, a change in
the fiscal year of the Company, the refinancing or repurchase of bank loans or
debt securities, unbudgeted capital expenditures, the issuance or repurchase of
equity securities and other changes in the number of outstanding shares,
conversion of some or all of convertible securities to common stock, any
business interruption event, the cumulative effects of tax or accounting changes
in accordance with GAAP, or the effect of changes in other laws or regulatory
rules affecting reported results. Awards issued to persons who are not Covered
Employees may take into account any other factors deemed appropriate by the
Committee.
(b)Performance Targets. Performance Targets may, but need not, include a
minimum, maximum, target level and intermediate levels of performance, with the
final
-20-

--------------------------------------------------------------------------------



value of a Performance Award determined under the applicable Performance Award
Formula by the level attained during the applicable Performance Period. A
Performance Target may be stated as an absolute value or as a value determined
relative to an objective standard selected by the Committee and set forth in the
Award Agreement.
9.5Settlement of Performance Awards.
(a)Determination of Final Value. As soon as practicable following the completion
of the Performance Period applicable to a Performance Award, the Committee shall
certify in writing the extent to which the applicable Performance Goals have
been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.
(b)Discretionary Adjustment of Award Formula. In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award that is not intended to constitute “qualified
performance based compensation” to a “covered employee” within the meaning of
Section 162(m) (a “Covered Employee”) to reflect such Participant’s individual
performance in his or her position with the Company or such other factors as the
Committee may determine. With respect to a Performance Award intended to
constitute qualified performance-based compensation to a Covered Employee, the
Committee may provide in the Award Agreement that it shall have the discretion
to reduce some or all of the value of the Performance Award that would otherwise
be paid to the Covered Employee upon its settlement notwithstanding the
attainment of any Performance Goal and the resulting value of the Performance
Award determined in accordance with the Performance Award Formula.
(c)Payment in Settlement of Performance Awards. As soon as practicable following
the Committee’s determination and certification in accordance with
Sections 9.5(a) and (b), payment shall be made to each eligible Participant (or
such Participant’s legal representative or other person who acquired the right
to receive such payment by reason of the Participant’s death) of the final value
of the Participant’s Performance Award. Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
9.6Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting or dividend rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited. Except as otherwise provided in an Award Agreement, such
Dividend Equivalents, if any, shall be credited to the Participant in the form
of additional whole Performance Shares as of the date of payment of such cash
dividends on Stock or, if Performance Shares are settled on or after the record
date and before the date of payment of such cash dividend, on the record date.
The number of additional Performance Shares to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on such date with
respect to the number of shares of Stock represented by the Performance Shares
previously
-21-

--------------------------------------------------------------------------------



credited to the Participant by (b) the Fair Market Value per share of Stock as
of the date such Dividend Equivalents are credited. Dividend Equivalents shall
be accumulated and paid only to the extent that Performance Shares become
nonforfeitable and are paid, as determined by the Committee. Settlement of
Dividend Equivalents may be made in cash, shares of Stock, or a combination
thereof as determined by the Committee, and may be paid on the same basis as
settlement of the related Performance Share as provided in Section 9.5, except
that fractional shares shall be paid in cash within thirty (30) days following
the date of settlement of the Performance Share Award, except as may be provided
in any Award Agreement or required to comply with applicable laws. Dividend
Equivalents shall not be paid with respect to Performance Units. In the event of
a dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in Section
4.2, appropriate adjustments shall be made in the Participant’s Performance
Share Award so that it represents the right to receive upon settlement any and
all new, substituted or additional securities or other property (other than
normal cash dividends) to which the Participant would be entitled by reason of
the shares of Stock issuable upon settlement of the Performance Share Award, and
all such new, substituted or additional securities or other property shall be
immediately subject to the same Performance Goals as are applicable to the
Award.
9.7Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Performance Award and set forth in the Award Agreement, the
effect of a Participant’s termination of Service on the Performance Award shall
be as follows:
(a)Death or Disability. If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 9.5.
(b)Other Termination of Service. If the Participant’s Service terminates for any
reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service other than for cause, the Committee, in its sole
discretion, may waive the automatic forfeiture of all or any portion of any such
Award to the extent permitted under Section 5.4(b) and the requirements of Code
Section 162(m) with respect to “performance based compensation”.




9.8Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
-22-

--------------------------------------------------------------------------------



10.TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award and such terms and
conditions as the Committee shall from time to time establish, subject to the
provisions of the Plan.
10.1Grant of Restricted Stock Unit Awards. The grant of Restricted Stock Unit
Awards may be conditioned on the attainment of one or more Performance Goals
described in Section 9.4. If the grant of a Restricted Stock Unit Award is
conditioned on the attainment of one of more Performance Goals described in
Section 9.4, the Committee shall follow procedures substantially equivalent to
those set forth in Sections 9.3 through 9.5(b).
10.2Vesting. Restricted Stock Units may be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in Section 9.4. If the Vesting Conditions of a Restricted Stock Unit
Award are based on satisfaction of Performance Goals described in Section 9.4,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 9.3 through 9.5(a).
10.3Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting or dividend rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled. Except as otherwise provided in an Award Agreement,
such Dividend Equivalents, if any, shall be paid by crediting the Participant
with additional whole Restricted Stock Units as of the date of payment of such
cash dividends on Stock or, if Restricted Stock Units are settled on or after
the record date and before the date of payment of such cash dividend, on the
record date. The number of additional Restricted Stock Units to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock as of the date such Dividend Equivalents are credited. Such
additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time (or as
soon thereafter as practicable) as the Restricted Stock Units originally subject
to the Restricted Stock Unit Award, except that fractional shares may be settled
in cash within thirty (30) days following the date of settlement of the
Restricted Stock Unit Award, except as may be provided in any Award Agreement or
required to comply with applicable laws. In the event of a dividend or
distribution paid in shares of Stock or any other adjustment made upon a change
in the capital structure of the Company as described in Section 4.2, appropriate
adjustments shall be made in the Participant’s Restricted Stock Unit Award so
that it represents the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which the Participant would entitled by reason of the shares of
Stock issuable upon settlement of the Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions as are applicable to the Award.
-23-

--------------------------------------------------------------------------------



10.4Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Unit Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or Disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
10.5Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 10.3) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes. Notwithstanding the
foregoing, if permitted by the Committee and set forth in the Award Agreement,
the Participant may elect in accordance with terms specified in the Award
Agreement or such other conditions as the Committee may establish, to defer
receipt of all or any portion of the shares of Stock or other property otherwise
issuable to the Participant pursuant to this Section.
10.6Nontransferability of Restricted Stock Unit Awards. Prior to the issuance of
shares of Stock in settlement of a Restricted Stock Unit Award, the Award shall
not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to a Restricted Stock
Unit Award granted to a Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or the Participant’s guardian or legal
representative.
11.DEFERRED COMPENSATION AWARDS.
11.1Establishment of Deferred Compensation Award Programs. This Section 11 shall
not be effective unless and until the Committee determines to establish a
program pursuant to this Section. The Committee, in its discretion and upon such
terms and conditions as it may determine, may establish one or more programs
pursuant to the Plan under which:
(a)Participants designated by the Committee who are Directors, Insiders or
otherwise among a select group of highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee, to reduce such Participant’s
compensation otherwise payable in cash (subject to any minimum or maximum
reductions imposed by the Committee) and to be granted automatically at such
time or times as specified by the Committee one or more Awards of Stock Units
with respect to such numbers of shares of Stock as determined in accordance with
the rules of the program established by the Committee and having such other
terms and conditions as established by the Committee.
(b)Participants designated by the Committee who are Insiders or otherwise among
a select group of highly compensated Employees may irrevocably elect, prior to a
date specified by the Committee, to be granted automatically an Award of Stock
Units with respect to such number of shares of Stock and upon such other terms
and conditions as established by the Committee in lieu of cash or shares of
Stock otherwise issuable to such Participant upon the settlement of a Restricted
Stock Unit, Performance Award or Performance Unit.
-24-

--------------------------------------------------------------------------------



11.2Terms and Conditions of Deferred Compensation Awards. Deferred Compensation
Awards granted pursuant to this Section 11 shall be evidenced by Award
Agreements in such form as the Committee shall from time to time establish. No
such Deferred Compensation Award or purported Deferred Compensation Award shall
be a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing Deferred Compensation
Awards may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:
(a)Vesting Conditions. Deferred Compensation Awards maybe subject to any vesting
conditions specified in the Award Agreement.
(b)Terms and Conditions of Stock Units.
(i) Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting or dividend rights with respect to shares of Stock
represented by Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Stock Unit that a
Participant shall be entitled to receive Dividend Equivalents with respect to
the payment of cash dividends on Stock having a record date prior to date on
which Stock Units held by such Participant are settled. Except as otherwise
provided in an Award Agreement, such Dividend Equivalents shall be paid by
crediting the Participant with additional whole and/or fractional Stock Units as
of the date of payment of such cash dividends on Stock or, if Stock Units are
settled on or after the record date and before the date of payment of such cash
dividend, on the record date. The number of additional Stock Units to be so
credited shall be determined by dividing (a) the amount of cash dividends paid
on such date with respect to the number of shares of Stock represented by the
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock as of the date such Dividend Equivalents are credited Such
additional Stock Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time (or as soon thereafter
as practicable) as the Stock Units originally subject to the Stock Unit Award.
In the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Stock Unit Award so that it represent the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award.


(ii) Settlement of Stock Unit Awards. A Participant electing to receive an Award
of Stock Units pursuant to this Section 11 shall specify at the time of such
election a settlement date with respect to such Award, subject to such
conditions as the Committee or the Company may specify. The Company shall issue
a number of whole shares of Stock equal to the number of whole Stock Units
subject to the Stock Unit Award in settlement of such Award, except as otherwise
provided by the Committee. Such shares of Stock shall be fully vested, and the
Participant shall not be required to pay any additional consideration (other
than applicable tax withholding) to acquire such shares. Any fractional Stock
Unit subject to the Stock Unit Award
-25-

--------------------------------------------------------------------------------



shall be settled by the Company by payment in cash of an amount equal to the
Fair Market Value as of the payment date of such fractional share.
(iii) Nontransferability of Stock Unit Awards. Prior to their settlement in
accordance with the provision of the Plan, no Stock Unit Award shall be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
12. OTHER STOCK-BASED AWARDS.
In addition to the Awards set forth in Sections 6 through 11 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.
13. EFFECT OF CHANGE IN CONTROL.
13.1Accelerated Vesting. The Committee, in its sole discretion, may provide in
any Award Agreement or, in the event of a Change in Control, may take such
actions as it deems appropriate to provide for the acceleration of the
exercisability and vesting in connection with such Change in Control of any or
all outstanding Options and SARs and the vesting of shares of Stock acquired
upon the exercise of such Options and SARs upon such conditions and to such
extent as the Committee shall determine. The previous sentence notwithstanding,
such acceleration shall not occur solely upon a Change in Control to the extent
an Option or SAR is assumed or substituted with a substantially similar award in
connection with a Change in Control.
13.2Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the “Acquiring Corporation”), may,
without the consent of the Participant, either assume the Company’s rights and
obligations under outstanding Options and SARs or substitute for outstanding
Options and SARs substantially equivalent options or stock appreciation rights
for the Acquiring Corporation’s stock. Any Options or SARs which are neither
assumed or substituted for by the Acquiring Corporation in connection with the
Change in Control nor exercised as of the date of the Change in Control shall
terminate and cease to be outstanding effective as of the date of the Change in
Control. Notwithstanding the foregoing, shares of Stock acquired upon exercise
of an Option or SAR prior to the Change in Control and any consideration
received pursuant to the Change in Control with respect to such shares shall
continue to be subject to all applicable provisions of the Award Agreement
evidencing such Award except as otherwise provided in such Award Agreement or
pursuant to Section 13.1. Furthermore, notwithstanding the foregoing, if the
corporation the stock of which is subject to the outstanding Options or SARs
immediately prior to an Ownership Change Event described in Section 2.1(bb)(i)
constituting a Change in Control is the surviving or continuing corporation and
immediately after such Ownership Change Event less than fifty percent (50%) of
the total combined voting power of its voting stock is held by another
corporation or by other corporations that are members of an affiliated group
within the meaning of Section 1504(a) of the Code without regard to the
-26-

--------------------------------------------------------------------------------



provisions of Section 1504(b) of the Code, the outstanding Options and SARs
shall not terminate unless the Board otherwise provides in its discretion.
13.3Effect of Change in Control on Awards Other Than Options and SARs. The
Committee may, in its discretion, provide in any Award Agreement evidencing any
Award other than an Option or SAR that, in the event of a Change in Control, the
lapsing of any applicable Vesting Condition, vesting restriction, Restriction
Period, Performance Goal or other limitation applicable to the Award or the
Stock subject to such Award held by a Participant whose Service has not
terminated prior to the Change in Control shall be accelerated and/or waived,
effective immediately prior to the consummation of the Change in Control or in
the event of a termination of employment following a Change in Control, to such
extent as specified in such Award Agreement; provided, however, that such
acceleration or waiver shall not occur solely upon a Change in Control to the
extent an Award is assumed or substituted with a substantially equivalent Award
in connection with the Change in Control. Any acceleration, waiver or the
lapsing of any restriction that is permissible solely by reason of this
Section 13.3 and the provisions of such Award Agreement shall be conditioned
upon the consummation of the Change in Control.
14.COMPLIANCE WITH LAW.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law, including but not limited to laws with respect to such
securities and the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, no Award may be exercised or
shares issued pursuant to an Award unless (a) a registration statement under the
Securities Act shall at the time of such exercise or issuance be in effect with
respect to the shares issuable pursuant to the Award or (b) in the opinion of
legal counsel to the Company, the shares issuable pursuant to the Award may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to issuance of any Stock,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
15.TAX WITHHOLDING.
15.1.Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, including by means of a cashless
exercise or net exercise of an Option, to make adequate provision for, the
federal, state, local and foreign taxes, if any, required by law to be withheld
by the Participating Company Group with respect to an Award or the shares
acquired pursuant thereto. The Company shall have no obligation to deliver
shares of Stock, to release shares of Stock from an escrow established pursuant
to an Award Agreement, or to make any payment in cash under the Plan until the
Participating Company Group’s tax withholding obligations have been satisfied by
the Participant.
-27-

--------------------------------------------------------------------------------



15.2.Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates or such other limitations as will not cause adverse
accounting consequences or cost, except as otherwise specifically provided in
any Award Agreement with respect to a Participant subject to tax withholding in
any foreign jurisdiction in which there is no minimum statutory withholding
rates.
16.AMENDMENT OR TERMINATION OF PLAN.
The Board or the Committee may amend, suspend or terminate the Plan at any time.
However, without the approval of the Company’s stockholders, there shall be
(a) no increase in the maximum aggregate number of shares of Stock that may be
issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, (c) no amendment of Section 3.8 and (d) no other amendment of the Plan
that would require approval of the Company’s stockholders under any applicable
law, regulation or rule. No amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant unless necessary to comply with any applicable law, regulation or
rule.
17.MISCELLANEOUS PROVISIONS.
17.1.Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
17.2.Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.
17.3.Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.
-28-

--------------------------------------------------------------------------------



17.4.Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.
17.5.Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
17.6.Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.
17.7.Beneficiary Designation. Subject to local laws and procedures and to the
extent allowed in any Award Agreement, a Participant may file with the Company a
written designation of a beneficiary who is to receive any benefit under the
Plan to which the Participant is entitled in the event of such Participant’s
death before he or she receives any or all of such benefit. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. If a
married Participant designates a beneficiary other than the Participant’s
spouse, the effectiveness of such designation may be subject to the consent of
the Participant’s spouse. If a Participant dies without an effective designation
of a beneficiary who is living at the time of the Participant’s death, the
Company will pay any remaining unpaid benefits to the Participant’s legal
representative.
17.8.Awards in Substitution for Awards Granted by Other Companies. Awards may be
granted under the Plan in substitution for or in connection with an assumption
of employee, director and/or consultant stock options, stock appreciation
rights, restricted stock, restricted stock unit or other stock-based awards
granted by other entities to persons who are or who will become Employees,
Consultants or Nonemployee Directors in respect of a Participating Company in
connection with a distribution, merger or other reorganization by or with the
granting entity or an affiliated entity, or the acquisition by a Participating
Company, directly or indirectly, of all or a substantial part of the stock or
assets of the granting entity. The Awards so granted may reflect the original
terms of the related award being assumed or substituted for and need not comply
with other specific terms of the Plan, Stock substituted for the securities
covered by the original award and with the number of shares of Stock subject to
such awards, as well as any exercise or purchase prices applicable to such
awards, adjusted to account for differences in stock prices in connection with
the transaction. Any shares of Stock that are issued or delivered and any Awards
that are granted by, or become obligations of, the Company, as a result of any
such assumption or substitution in connection with any such transaction shall
not be counted against the number of shares of Stock available for issuance
under the Plan as specified in Section 4.1 or other limits on the number of
Shares available for issuance under the Plan, unless determined otherwise by the
Board, and shall not be added back into the number of shares of Stock available
for issuance under the Plan upon forfeiture or otherwise. Additionally, in the
event that a company acquired by the Company or any Participating Company or
with which the Company or any Participating Company combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
-29-

--------------------------------------------------------------------------------

pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares of Stock available for issuance under the Plan as specified in Section
4.1 or other limits on the number of Shares available for issuance under the
Plan (and Shares subject to such Awards shall not be added to the shares of
Stock available for issuance pursuant to Awards under the Plan); provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees, Consultants or Nonemployee Directors prior to such acquisition or
combination.
17.9.Section 409A. The Company intends that the Plan and Awards be exempt from
or comply with Section 409A of the Code to the extent applicable (including any
amendments to or replacements of such section), and the Plan and the Awards
shall be so construed, provided, however, the Company makes no representation
that Awards shall be exempt from or comply with Section 409A. No Participating
Company shall be liable for any tax, penalty or interest imposed on a
Participant by Section 409A. Notwithstanding any provision of the Plan or an
Award Agreement to the contrary, except as otherwise permitted by Section 409A,
no payment in settlement of an Award providing for deferred compensation subject
to Section 409A may be made to a Participant who is a “specified employee” (as
defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death. All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.
17.10.Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan. Each Participating Company shall be responsible for making benefit
payments pursuant to the Plan on behalf of its Participants or for reimbursing
the Company for the cost of such payments, as determined by the Company in its
sole discretion. In the event the respective Participating Company fails to make
such payment or reimbursement, a Participant’s (or other individual’s) sole
recourse shall be against the respective Participating Company, and not against
the Company. A Participant’s acceptance of an Award pursuant to the Plan shall
constitute agreement with this provision.

